cca_2018020609542847 id uilc number release date from sent tuesday february am to cc bcc subject fw request for opinion - suspension of csed during pending ia - posts-121877-17 you asked about the situation in which suspensions of the csed under a and k could simultaneously apply as discussed this would be an unusual factual scenario in order for there to be a sec_6503 applies to deficiencies and deficiency litigation the collection statute does not begin to run until after the tax is assessed suspension of the csed under a there would have to be a situation in which the tax is assessed before a notice_of_deficiency was issued for the same tax the only situation in which we can imagine this occurring is a jeopardy situation where a notice_of_deficiency is issued following a jeopardy_assessment we don’t believe there would be many cases in which a taxpayer would be attempting to pay off a jeopardy_assessment with an installment_agreement given that jeopardy assessments are generally made against noncompliant taxpayers who would not likely be cooperating with the irs to enter into installment agreements we believe the district_court case you cited interprets sec_6503 overbroadly and you can generally assume that sec_6503 will almost never suspend the csed beyond the suspension already provided in sec_6331 please feel free to contact me if you have any further questions thanks
